 1
 2
                                                                                      FILED IN THE
 3                                                                                U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF WASHINGTON

 4
                                                                             Apr 18, 2019
 5                        UNITED STATES DISTRICT COURT                           SEAN F. MCAVOY, CLERK


 6                       EASTERN DISTRICT OF WASHINGTON

 7
     DEBORAH S.,                                       No. 1:18-CV-3159-JTR
 8
 9                        v.                           ORDER GRANTING STIPULATED
10                                                     MOTION FOR REMAND
     COMMISSIONER OF SOCIAL                            PURSUANT TO SENTENCE FOUR
11   SECURITY,                                         OF 42 U.S.C. § 405(g)
12                 Defendant.
13
14         BEFORE THE COURT is the parties’ stipulated motion to remand the
15   above-captioned matter to the Commissioner for additional administrative
16   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 15.
17   Attorney D. James Tree represents Plaintiff; Special Assistant United States
18   Attorney Lars Joseph Nelson represents Defendant. The parties have consented to
19   proceed before a magistrate judge. ECF No. 5. After considering the file and
20   proposed order, IT IS ORDERED:
21         1.     The parties’ Stipulated Motion for Remand, ECF No. 15, is
22   GRANTED. The above-captioned case is REVERSED and REMANDED to the
23   Commissioner of Social Security for further administrative proceedings pursuant to
24   sentence four of 42 U.S.C. § 405(g).
25         On remand, the administrative law judge (ALJ) will hold a de novo hearing,
26   further develop the record as necessary, and issue a new decision with respect to
27   Plaintiff’s application for disability insurance benefits, under Title II of the Social
28   Security Act. On remand, the ALJ shall offer Plaintiff the opportunity for a

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1   hearing, obtain additional evidence from a vocational expert, and issue a new
 2   decision. Plaintiff may present additional testimony and submit additional
 3   evidence.
 4         2.    Judgment shall be entered for PLAINTIFF.
 5         3.    Plaintiff’s Motion for Summary Judgment, ECF No. 11, is
 6   STRICKEN AS MOOT.
 7         4.    An application for attorney fees and costs may be filed by separate
 8   motion.
 9         The District Court Executive is directed to enter this Order, forward copies
10   to counsel, and CLOSE THE FILE.
11         DATED April 18, 2019.
12
13                               _____________________________________
                                           JOHN T. RODGERS
14                                UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
